Citation Nr: 0026647	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-17 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The record shows that the veteran had complaints of low back 
pain during service; he currently has low back disorders that 
have been related to service by Albert A. Nestor, D.O.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for a low back 
disorder for which he was treated during service.  In fact, 
he is claiming that service connection for a back disorder 
was established in 1971, but that the VA lost his claims file 
and all records of this benefit.  The threshold question to 
be answered concerning this issue is whether or not the 
veteran has presented evidence of a well-grounded claim; that 
is, one which is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Available service medical records include a report of 
examination for separation from active duty, in 1971.  At 
that time, the veteran reported on his medical history form 
that he had recurring low back pain that were treated 
conservatively and with muscle relaxants, that had resolved 
without complication or sequelae.  He also reported that he 
had had physical therapy for low back problems.  Statements 
have been submitted from the veteran's sister and a friend 
who served with the veteran during service.  Both indicate 
that they recall the veteran receiving treatment for low back 
pain during service.  

Two records have been submitted by Albert A. Nestor, D.O.  He 
indicated that he had treated the veteran for complaints of 
low back pain since 1982.  He rendered diagnoses of 
lumbosacral strain, fibromyalgia involving the dorsal and 
lumbar spine, and intermittent episodes of radiculopathy 
involving the lumbar spine.  He stated that, in his 
professional opinion, it was at least as likely as not that 
the current back condition was related to service.  

Dr. Nestor's opinion is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  When considered with the evidence showing complaints 
of low back pain during service, the case is considered 
plausible and well-grounded.  


ORDER

The claim of entitlement to service connection for a low back 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the forgoing, the case is remanded for the 
following:

1.  The RO should contact the veteran and 
request a list of all providers from whom 
he has received medical care since his 
discharge from service.  They should 
specifically request copies of all 
medical records of Albert A. Nestor, D.O. 
and Daniel Knapp, D.C.  An additional 
request for records should be forwarded 
to the VA Medical Center, Jackson, 
Mississippi, where the veteran has 
related that he underwent a VA 
compensation examination in 1971.  

2.  The appellant should be scheduled for 
VA examination to determine the nature of 
his current back disorder.  The 
appellant's claims file must be made 
available to the VA examiner for review 
in connection with the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner should be 
requested to render an opinion concerning 
whether it is as likely as not that the 
current back pathology is related to the 
low back pain for which the veteran was 
treated in service.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The veteran should be contacted and 
it should be determined whether he had a 
representative in 1971.  If he identifies 
the organization, that organization in 
the Jackson RO should be contacted for 
the purpose of determining whether they 
have any documents concerning the 
veteran. 

4.  The veteran is reminded that if he 
has copies of any old correspondence from 
the VA, he should submit such evidence to 
VA.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to this Board for 
further appellate consideration.  The appellant need take no 
action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 



